DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to restriction requirement mailed on March 10, 2022, applicant elected Groups I-VI in a submission filed on April 19, 2022.  The response is not responsive to the requirement which indicated that a single invention be elected.  
The restriction requirement as indicated in the Office action dated March 10, 2022 is reproduced below, with added comments on p. 5. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, 13, 14, 15, drawn to a composition comprising: a sugar alcohol and a Tetraselmis extract, wherein the total sugar alcohol content is in an amount of 16 wt.% in the overall composition, calculated based on the extract dry weight, and wherein the Tetraselmis extract comprises the following based on the extract dry weight: a) total minerals ≥ 10 wt.% of the total Tetraselmis extract composition, b) total galactose ≥ 3 wt.% of the total Tetraselmis extract composition, c) total glucose ≥  2 wt.% of the total Tetraselmis extract composition, d) total amino acids ≥ 3 wt.% of the total Tetraselmis extract composition, e) total nitrogen ≥ 2 wt.% of the total Tetraselmis extract composition.

Group II, claims 6-7, drawn to a concentrate comprising: a) 0.5 to 80 wt.% of the composition or the combination composition according to claim 1 , calculated based on extract dry weight, b) 0.5 to 90 wt.% water, c) 0.5 to 90 wt.% carrier, d) optionally 0.1 to 5 wt.% of one or more preservative or preservative system, wherein the ratio of the total sugar alcohol content to the sugar alcohol content in the Tetraselmis extract based on the extract dry weight is ≥ 1.1 : 1.

Group III, claim 8, drawn to solid concentrate comprising: a) 1 to 10 wt.% of the composition according to claim 1, calculated based on the extract dry weight, b) 0.5 to 10 wt.% water, c) 50 to 98 wt.% solid carrier, preferably maltodextrin, wherein the ratio of the total sugar alcohol content to the sugar alcohol content in the Tetraselmis extract based on the extract dry weight is ≥ 1.1 : 1.


Group IV, claims 9, 12, 16, 17, 18, 19, 20, 22, drawn to a method of using a pharmaceutical composition comprising the composition claim 1 for treating or preventing dysfunctions of human hair and/or skin, seborrhoeic dermatitis, acne vulgaris, wound healing, tissue regeneration, postinflammatory hyperpigmentation, inflammatory related diseases, dandruff or pityriasis versicolor.


Group V, claims 10-11, drawn to a method of usinq a pharmaceutical product comprising one or more sugar alcohols and niacinamide for treating or preventing dysfunctions of human hair and/or skin, seborrhoeic dermatitis, acne vulgaris, wound healing, tissue regeneration, postinflammatory hyperpigmentation, inflammatory related diseases, dandruff or pityriasis versicolor.


Group VI, claims 23-24, drawn to a liquid formulation comprising a) 0.5 to 25 wt.%, preferably 1 to 20 wt.%, sugar alcohol; b) optionally 1 to 35 wt.%, preferably 2 bis 20 wt.%, niacinamide; c) 5 to 55 wt.%, preferably 10 to 50 wt.%, liquid carrier; and d) optionally 0.1 to 5 wt.% of one or more preservative or preservative system.

Group VII, claim 25, drawn to a method of using a liquid formulation according to claim 23 for treating or preventing dysfunctions of human hair and/or skin, seborrhoeic dermatitis, acne vulqaris, wound healinq, tissue regeneration, postinflammatory hyperpicmentation, inflammatory related diseases, dandruff or pityriasis versicolor.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because the groups do not share the same or corresponding technical feature. The inventions of groups I-IV share a common technical feature of the composition comprising one or more sugar alcohol and a Testraselmis extract.  On the other hand, groups V-VII do not share such technical feature; these groups share a technical feature of a composition comprising a sugar alcohol and niacinamide. 
Groups I-VII lack unity of invention because the groups do not share the same or corresponding technical feature.   

A telephone call was made to Michael Muczynskin on May 23, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.  During the telephone interview, examiner indicated the fact that the Groups I-IV1 share a common technical feature does not necessarily mean the unity of invention is present.  
In this case, Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 2193785 A2  According to the Written Opinion of the Int’l Search Report submitted on August 26, 2020, the ‘785 reference teaches a cosmetic/medicinal composition comprising an extract of Tetraselmis suecica and sugar alcohols.  Since the shared technical feature does not define a contribution over the prior art, unity of invention is lacking a posteriori, and restriction requirement among all groups as defined above is proper.  
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.



	
	JOINT INVENTORSHIP

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REJOINDER
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GINA C JUSTICE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the previous Office action (3/10, 2022), Group IV was incorrectly indicated as “VI” as a typographical error.